In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated September 2, 2011, which granted the defendants’ motion for summary judgment dismissing the complaint.
*842Ordered that the order is affirmed, with costs.
On April 11, 2007, the plaintiff allegedly fell while ascending a two-step exterior staircase located at a private home in Bay Ridge. Prior to her fall, the plaintiff frequently visited this home to care for its elderly owner and resident, Kalliope Pantelides (hereinafter the decedent). In 2008, the plaintiff commenced this action against the decedent. The decedent died during the pendency of the action and the administrators of her estate were substituted as the defendants. Thereafter, the Supreme Court granted the defendants’ motion for summary judgment dismissing the complaint.
The defendants established their prima facie entitlement to judgment as a matter of law by submitting the plaintiffs deposition testimony, in which she was unable to identify the cause of her accident without engaging in speculation (see Rizos v Galini Seafood Rest., 89 AD3d 1004 [2011]; Thompson v Commack Multiplex Cinemas, 83 AD3d 929, 930 [2011]; Reiff v Beechwood Browns Rd. Bldg. Corp., 54 AD3d 1015, 1015 [2008]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Dillon, J.E, Balkin, Dickerson and Hinds-Radix, JJ., concur.